                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 IVAN RODRIGUEZ and SELENA
 RODRIGUEZ                                                           PLAINTIFFS

 v.                                              CAUSE NO. 1:16CV391-LG-RHW

 UNITED RENTALS (NORTH
 AMERICA), INC.; CHEVRON
 U.S.A., INC.; SHIELD
 RESTRAINT SYSTEMS, INC.;
 CNH INDUSTRIAL AMERICA,
 LLC; BURLINGTON
 INSTALLATION CORP.; and
 JOHN DOES A, B, C, and D                                          DEFENDANTS

 and

 MOBLEY SAFWAY SOLUTIONS,
 LLC, formerly known as Mobley
 Industrial Services, Inc.; and
 CHUBB, formerly known as ACE
 American Insurance Company                                        INTERVENORS

                        AGREED ORDER OF DISMISSAL

       The plaintiffs having agreed to and announced to the Court a settlement of

their claims against United Rentals (North America) and Chevron U.S.A., Inc., and

the Court being advised that these parties have an informed understanding of their

rights and a full appreciation of the consequences of the settlement, and the Court

being desirous that this matter be finally closed on its docket;

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the plaintiffs’

claims against United Rentals (North America) and Chevron U.S.A., Inc., are

hereby DISMISSED WITH PREJUDICE with each party to bear its own costs.
Pursuant to the agreement of the parties, the Court will retain jurisdiction over

these parties for the purpose of enforcing the settlement agreement.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the plaintiffs’

claims against CNH Industrial America, LLC, and Shield Restraint Systems, Inc.,

will remain pending.

      SO ORDERED AND ADJUDGED this the 19th day of November, 2018.


                                               s/   Louis Guirola, Jr.
                                               Louis Guirola, Jr.
                                               Chief United States District Judge




                                         -2-
